474 F.2d 1272
82 L.R.R.M. (BNA) 2895, 70 Lab.Cas.  P 13,486
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.UNIVERSAL MANUFACTURING & SUPPLY CO., Respondent.
No. 72-2227.
United States Court of Appeals,Fourth Circuit.
Submitted Feb. 15, 1973.Decided March 8, 1973.

Peter G. Nash, Gen. Counsel, N. L. R. B., Patrick Hardin, Associate Gen. Counsel, Marcel Mallet-Prevost, Asst. Gen. Counsel, and Joseph E. Mayer, and Wiliam H. DuRoss, III, Washington, D. C., for the petitioner.
Yelverton Cowherd, Jr., Columbia, S. C., and George H. Grant, Aiken, S. C., for respondent.
Before BUTZNER, RUSSELL and FIELD, Circuit Judges.
PER CURIAM:


1
On July 31, 1972 the National Labor Relations Board found that Universal Manufacturing & Supply Company had violated Sec. 8(a)(1) of the National Labor Relations Act by engaging in unlawful surveillance of a union meeting and unlawfully interrogating an employee.  The Board also found that Universal violated Sec. 8(a)(3) and (1) of the Act by laying off two employees, Rodney Ready and Robert Wright, because of their prounion activities.  The decision and order are reported at 198 NLRB No. 88.  Upon consideration of the briefs and administrative record, we enforce the Board's order without oral argument because it is supported by substantial evidence.


2
Enforcement granted.